                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

        Plaintiff,                                   Case No. 3:20-cr-105-2
vs.

ROBERT HARRISON,                                     District Judge Michael J. Newman

      Defendant.
______________________________________________________________________________

ORDER: (1) AMENDING THE CALENDAR IN THIS CASE; (2) GRANTING DEFENSE
 COUNSEL’S ORAL MOTION TO CONTINUE; (3) MAKING AN ENDS OF JUSTICE
 FINDING; AND (4) SETTING THIS CASE FOR A TRIAL ON DECEMBER 6, 2021 AT
                                   9:00 AM
______________________________________________________________________________

        This criminal case came before the Court for a status conference on May 11, 2021 at 4:00

p.m. AUSAs Dwight Keller and Ryan Saunders were present for the government and Jon Paul

Rion was present for the Defendant. Counsel advised the Court that we need to amend the calendar

in this case. This case is set for a trial on December 6, 2021 at 9:00 a.m. and the deadline for the

filing of all motions is August 16, 2021. Defense counsel made an oral motion to continue this

case until trial.

        The Court finds, after considering the factors set forth in 18 U.S.C. § 3161(h)(7)(B), and

with the agreement of defense counsel that the ends of justice are served by continuing this matter

until the trial on December 6, 2021. Failure to grant such a continuance would deny counsel for

the parties the reasonable time necessary for effective preparation, deprive the Defendant of the

opportunity to fully address his concerns with his attorney, and may ultimately lead to a

miscarriage of justice. Accordingly, without objection by the parties, the time from May 11, 2021
until the December 6, 2021 trial is excluded in computing the time period set forth in 18 U.S.C. §

3161 within which the United States must bring Defendant to trial.

        IT IS SO ORDERED.


Date:   May 11, 2021                                s/ Michael J. Newman
                                                    Hon. Michael J. Newman
                                                    United States District Judge
